This cause came on for further consideration upon the filing on July 17,1998, by the Clients’ Security Fund of a motion for order to show cause why respondent should not be found in contempt for failure to comply with this court’s order of April 30,1997. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that David Warren Gatwood, Attorney Registration No. 0011513, last known address in Sylvania, Ohio, is found in contempt for failure to comply with this court’s order of April 30, 1997. It is further ordered that this cause be referred to the Office of the Attorney General for collection.